DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/25/2022.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the structure/parts/elements of bonding apparatus such as an anisotropic conductive film attachment unit, a compression unit, a buffer unit, compression unit, and transfer unit not shown or described in the specification in such a way as to reasonably convey to one skilled in the relevant art. (note: the disclosed block box diagrams shown in Figs.4-5 does not show the structure/parts/ elements of bonding apparatus such as an anisotropic conductive film attachment unit, a compression unit, a buffer unit, compression unit, and transfer unit). Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the structure/parts/elements of bonding apparatus such as an anisotropic conductive film attachment unit, a compression unit, a buffer unit, compression unit, and transfer unit not shown or described in the specification in such a way as to reasonably convey to one skilled in the relevant art. (note: the disclosed block box diagrams shown in Figs.4-5 does not show the structure/parts/ elements of bonding apparatus such as an anisotropic conductive film attachment unit, a compression unit, a buffer unit, compression unit, and transfer unit).
Claims 12-14 are rejected as depending from rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2013-0080924 A, hereinafter refer to Kim).
KR 2013-0080924 A (hereinafter refer to Kim) is relied upon solely for the English language translation of KR 2013-0080924 A.
Regarding Claim 1: Kim discloses a bonding apparatus (see Kim, Figs.1-16 and abstract) comprising: 
an anisotropic conductive film attachment unit (200) which attaches a first anisotropic conductive film and a second anisotropic conductive film onto a display panel assembly (see Kim, Figs.1-16);
a compression unit (320) which compresses a first chip-on-film on the first anisotropic conductive film and compresses a second chip-on-film on the second anisotropic conductive film (see Kim, Figs.1-16); and 
a buffer unit (supply reel holder 130) which rotates the display panel assembly, on which the first anisotropic conductive film and the first chip-on-film are compressed (see Kim, Figs.1-16).  
Note:  patentability of a product does not depend on its method of operating the apparatus.
In addition, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 2: Kim discloses a bonding apparatus as set forth in claim 1 as above. Kim further teaches wherein each of the anisotropic conductive film attachment unit (200), the compression unit (320) and the buffer unit (130) includes a conveyor (140) which transfers the display panel assembly in a first direction toward the compression unit (320) from the anisotropic conductive film attachment unit (200) and in a second direction toward the anisotropic conductive film attachment unit from the compression unit (see Kim, Figs.1-16).  
Regarding Claim 3: Kim discloses a bonding apparatus as set forth in claim 1 as above. Kim further teaches wherein the buffer unit (130) is disposed prior to the anisotropic conductive film attachment unit (200), and rotates the display panel assembly transferred from the anisotropic conductive film attachment unit (200) by about 180 degrees and then transfers the rotated display panel assembly to the anisotropic conductive film attachment unit (200) (see Kim, Figs.1-16).
Regarding Claim 4: Kim discloses a bonding apparatus as set forth in claim 3 as above. Kim further teaches wherein the anisotropic conductive film attachment unit (200) transfers the display panel assembly, to which the first anisotropic conductive film is attached, to the compression unit (320), and attaches the second anisotropic conductive film onto the display panel assembly rotated in the buffer unit (130) (see Kim, Figs.1-16).  
Regarding Claim 5: Kim discloses a bonding apparatus as set forth in claim 3 as above. Kim further teaches wherein the compression unit (320) transfers the display panel assembly, on which the first chip-on-film is compressed, to the anisotropic conductive film attachment unit (200), and transfers the display panel assembly, on which the second chip-on-film is compressed, to an outside (see Kim, Figs.1-16).  
Regarding Claim 6: Kim discloses a bonding apparatus as set forth in claim 1 as above. Kim further teaches wherein the buffer unit (130) is disposed after the compression unit (320), and rotates the display panel assembly transferred from the compression unit (320) by about 180 degrees and then transfers the rotated display panel assembly to the compression unit (320) (see Kim, Figs.1-16).  
Regarding Claim 7: Kim discloses a bonding apparatus as set forth in claim 6 as above. Kim further teaches wherein the anisotropic conductive film attachment unit (200) transfers the display panel assembly, to which the first anisotropic conductive film is attached, to the compression unit (320), and attaches the second anisotropic conductive film to the display panel assembly transferred from the compression unit (320) (see Kim, Figs.1-16).  
Regarding Claim 8: Kim discloses a bonding apparatus as set forth in claim 6 as above. Kim further teaches wherein the compression unit (320) transfers the display panel assembly, on which the first chip-on-film and the second chip-on- film are compressed, to the buffer unit (130), and conveys (140) the display panel assembly rotated in the buffer unit (130) to the anisotropic conductive film attachment unit (200) (see Kim, Figs.1-16).  
Regarding Claim 9: Kim discloses a bonding apparatus as set forth in claim 2 as above. Kim further teaches a first anisotropic conductive film transfer unit (400/160/152) disposed at a side of the anisotropic conductive film attachment unit (200), wherein the first anisotropic conductive film transfer unit (400/160/152) provides the first anisotropic conductive film (see Kim, Figs.1-16); and 
a second anisotropic conductive film transfer unit (160/400/152) disposed at an opposing side of the anisotropic conductive film attachment unit (200), wherein the second anisotropic conductive film transfer unit (160/400) provides the second anisotropic conductive film (see Kim, Figs.1-16).  
Regarding Claim 10: Kim discloses a bonding apparatus as set forth in claim 9 as above. Kim further teaches a first chip-on-film transfer unit (160/400/152) disposed at a side of the compression unit (320), wherein the first chip-on-film transfer unit provides the first chip-on-film (see Kim, Figs.1-16); and 
a second chip-on-film transfer unit (152/160/400) disposed at an opposing side of the compression unit (320), wherein the second chip-on-film transfer unit provides the second chip-on-film (see Kim, Figs.1-16).  
Regarding Claim 11: Kim discloses a bonding apparatus as set forth in claim 10 as above. Kim further teaches wherein a connection pad on the display panel assembly is aligned adjacent to the first anisotropic conductive film transfer unit (152/160/400), and is aligned adjacent to the second anisotropic conductive film transfer unit (152/160/400) when the display panel assembly is rotated by the buffer unit (130) (see Kim, Figs.1-16).  
Regarding Claim 15: Kim discloses a bonding apparatus as set forth in claim 1 as above. Kim further teaches wherein the compression unit (320) includes: a preliminary compression unit (320) which preliminarily compresses the first chip-on-film on the first anisotropic conductive film, and preliminary compresses the second chip-on-film on the second anisotropic conductive film (see Kim, Figs.1-16); and 
a primary compression unit (320) which primarily compresses the preliminarily compressed first chip-on-film and the preliminarily compressed second chip-on-film (see Kim, Figs.1-16).
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2013-0080924 A, hereinafter refer to Kim) as applied to claim 1 above, and further in view of Yamaguchi et al. (U.S. 2017/0332493 A1, hereinafter refer to Yamaguchi).
KR 2013-0080924 A (hereinafter refer to Kim) is relied upon solely for the English language translation of KR 2013-0080924 A.
Regarding Claim 12: Kim discloses a bonding apparatus as applied to claim 1 above. Kim is silent upon explicitly disclosing wherein the first chip-on-film is electrically connected to a first connection pad on the display panel assembly, and
the second chip-on-film is electrically connected to a second connection pad on the display panel assembly.  
Before effective filing date of the claimed invention the disclosed first and second chip-on-films were known to electrically connected to the first and the second connection pads, respectively in order to reduce mounting failure of the mounting components.
For support see Yamaguchi, which teaches wherein the first chip-on-film (27) is electrically connected to a first connection pad (22) on the display panel assembly (see Yamaguchi, Fig.12 and ¶ [0009]), and
the second chip-on-film (25) is electrically connected to a second connection pad (23) on the display panel assembly (see Yamaguchi, Fig.12 and ¶ [0009]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Kim and Yamaguchi to enable first and second chip-on-films to electrically connected to the first and the second connection pads, respectively as taught by Yamaguchi in order to reduce mounting failure of the mounting components (see Yamaguchi, Fig.12 and ¶ [0009]).
Regarding Claim 13: Kim as modified teaches a bonding apparatus as set forth in claim 12 as above. The combination of Kim and Yamaguchi further teaches wherein the first connection pad (22) and the second connection pad (23) are connected to a first sub-pixel and a second sub-pixel, respectively (see Yamaguchi, Figs.4 and 12 and ¶ [0009]).
Regarding Claim 14: Kim as modified teaches a bonding apparatus as set forth in claim 12 as above. The combination of Kim and Yamaguchi further teaches wherein the first chip-on-film (27) and the second chip-on-film (25) are not aligned with each other in an extending direction of a gate line (see Yamaguchi, Figs.4 and 12).  
Conclusion
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896